DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/21/2022 has been entered.
Applicant’s amendment/response filed 12/21/2021 has been entered and made of record. Claims 1, 18, and 20 were amended. Claim 2 was cancelled. Claims 1, 3-10, 12-15, and 17-22 are pending in the application.
Claim Objections
Claim 21 is objected to because of the following informalities: Claim 21 depends from claim 2, which has been cancelled. (For examination purposes, claim 21 is considered to depend from claim 1.) Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 7-8, 13-15, 17-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barringer et al. (US 2013/0335429) in view of Shim et al. (US 2016/0078667) and Balzer et al. (US 2018/0364888).
Regarding claim 1, Barringer teaches/suggests: A graphics processing unit configured to process graphics data using a rendering space which is sub-divided into a plurality of tiles (Barringer [0061]: “Graphics subsystem 715 may be a graphics processing unit (GPU);” [0001]: “A tiling rendering architecture subdivides a computer generated image into smaller parts to be rendered separately.”), the graphics processing unit comprising: 
a plurality of processing cores configured to render graphics data (Barringer [0002]: “Parallel hardware with many independent execution units, called cores, needs a strategy to distribute rendering work evenly among the cores for full utilization of its resources, i.e. the work needs to be load balanced.”); 
cost indication logic configured to obtain, for each set of one or more tiles of a plurality of sets of one or more tiles of the rendering space, a cost indication from the set of one or more tiles, wherein the cost indication is a parameter which provides some measure of a likely cost of processing the set of one or more tiles (Barringer [0014]: “The cost estimation model may use data that 
scheduling logic configured to assign the sets of one or more tiles to the plurality of processing cores for rendering in dependence on the cost indications (Barringer [0032]: “Therefore, the tiles are sorted based on their estimated cost, after splitting. They are then dispatched to available cores in that order, starting with the most expensive (sub-) tiles.”); 
Barringer does not teach/suggest:
similarity indication logic configured to obtain similarity indications between sets of one or more tiles of the plurality of sets of one or more tiles of the rendering space, wherein the similarity indication between two sets of one or more tiles is indicative of a level of similarity between the two sets of tiles according to at least one processing metric; 
Shim, however, teaches/suggests:
similarity indication logic configured to obtain similarity indications between sets of one or more tiles of the plurality of sets of one or more tiles of the rendering space, wherein the similarity indication between two sets of one or more tiles is indicative of a level of similarity between the two sets of tiles according to at least one processing metric (Shim [0118]: “The scheduler 820 determines a rendering order of the plurality of tiles according to a similarity of texture information between the plurality of tiles, by comparing texture information between the plurality of tiles.”); 


Barringer and Shim are silent regarding:
wherein the scheduling logic is configured to assign the next set of one or more tiles to the processing cores according to a first scheduling order set by the cost indications if the similarity indications do not indicate that there is another set of one or more tiles yet to be assigned to the processing cores that has a level of similarity with the set of one or more tiles most recently assigned to the processing cores above a specified threshold level of similarity which is non-zero.
Balzer, however, teaches/suggests above a specified threshold level of similarity which is non-zero (Balzer [0116]: “...and in response to receiving the first user input, rendering 1306 on the display a second plurality of tiles each having a respective value of a second classification and being related
wherein the scheduling logic is configured to assign the next set of one or more tiles to the processing cores according to a first scheduling order set by the cost indications if the similarity indications do not indicate that there is another set of one or more tiles yet to be assigned to the processing cores that has a level of similarity with the set of one or more tiles most recently assigned to the processing cores above a specified threshold level of similarity which is non-zero (Barringer [0032]: “Therefore, the tiles are sorted based on their estimated cost, after splitting. They are then dispatched to available cores in that order, starting with the most expensive (sub-) tiles;” Shim [0118]: “The scheduler 820 determines a rendering order of the plurality of tiles according to a similarity of texture information between the plurality of tiles, by comparing texture information between the plurality of tiles;” Balzer [0116]: “...and in response to receiving the first user input, rendering 1306 on the display a second plurality of tiles each having a respective value of a second classification and being related to the first tile by having a value of the first classification within a threshold similarity of the first value.” [In view of Barringer, Shim, and Balzer, tiles that are within the similarity threshold, i.e., related, are rendered first, then those that are not, i.e., unrelated, are rendered according to their estimated cost.]).

Regarding claim 3
assign a group of one or more similarity indications to each of a plurality of sets of one or more tiles, each similarity indication in a group being indicative of a level of similarity between that set of one or more tiles and another set of one or more tiles [This limitation has yet to be considered because of the “one or more of” recitation.]; 
assign to each of the plurality of sets of one or more tiles a plurality of similarity indications indicative of a level of similarity between that set of one or more tiles and other sets of one or more tiles located within a localised region of that set of one or more tiles [This limitation has yet to be considered because of the “one or more of” recitation.]; and 
determine the similarity indications (Shim [0118]: “The scheduler 820 determines a rendering order of the plurality of tiles according to a similarity of texture information between the plurality of tiles, by comparing texture information between the plurality of tiles.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 4, Barringer as modified by Shim and Balzer teaches/suggests: A graphics processing unit as claimed in claim 1, wherein the scheduling logic is configured to: 
assign the next set of one or more tiles to the processing cores according to a first scheduling order set by the cost indications if the similarity indications for the set of one or more tiles most recently assigned to the processing cores being related to the first tile by having a value of the first classification within a threshold similarity of the first value.”); and 
if the similarity indications for the set of one or more tiles most recently assigned to the processing cores indicates there is a level of similarity above the specified threshold between that set of one or more tiles and one or more other sets of one or more tiles yet to be assigned to the processing cores, assign as the next set of one or more tiles to the processing cores one of those other sets of one or more tiles (Shim [0118]: “The scheduler 820 determines a rendering order of the plurality of tiles according to a similarity of texture information between the plurality of tiles, by comparing texture information between the plurality of tiles;” Balzer [0116]: “...and in response to receiving the first user input, rendering 1306 on the display a second plurality being related to the first tile by having a value of the first classification within a threshold similarity of the first value.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 7, Barringer as modified by Shim and Balzer teaches/suggests: A graphics processing unit as claimed in claim 3, wherein the at least one processing metric includes one or more of: 
a processing resource used to render a set of one or more tiles, and the similarity indication logic is configured to determine a similarity indication between two sets of one or more tiles based on a level of sharing of the processing resource between the two sets of one or more tiles [This limitation has yet to be considered because of the “one or more of” recitation.]; and 
graphical data content comprising at least one of: 
(i) primitives which are present within a set of one or more tiles (Barringer [0025]: “Each time a triangle is binned to a tile, its triangle type is determined and the counter for that triangle type incremented.”), and 
(ii) textures which are to be used to render a set of one or more tiles (Shim [0118]: “The scheduler 820 determines a rendering order of the plurality of tiles according to a similarity of texture information between the plurality of tiles, by comparing texture information between the plurality of tiles.”).


Regarding claim 8, Barringer as modified by Shim and Balzer teaches/suggests: A graphics processing unit as claimed in claim 7, wherein the processing resource is a set of one or more shader programs referenced by a set of one or more tiles (Barringer [0045]: “Even after splitting has been done, there may be subtiles that are more expensive than others because they contain more geometry, bigger geometry or geometry with more advanced shaders.”).

Regarding claim 13, Barringer as modified by Shim and Balzer teaches/suggests: A graphics processing unit as claimed in claim 1, wherein the cost indication logic is configured to determine a cost indication for a tile of the rendering space based on one or more of the following factors: 
(i) a number of primitives in the tile (Barringer [0014]: “The data for a given tile may include, but is not limited to the number of triangles of a certain triangle type binned to the tile.”); 
(ii) object types associated with the primitives in the tile; 
(iii) tile coverage area of the primitives in the tile; 
(iv) characteristics of one or more shader programs which are to be executed for rendering the primitives in the tile (Barringer [0045]: “Even after splitting has been done, there may be subtiles that are more expensive than others because they contain more geometry, bigger geometry or geometry with more 
(v) a user input; and 
(vi) a processing cost of a corresponding tile in a previous render.

Regarding claim 14, Barringer as modified by Shim and Balzer teaches/suggests: The graphics processing unit according to claim 13, wherein the characteristics of a shader program include one or more of: 
(i) a length of the shader program (Barringer [0045]: “Even after splitting has been done, there may be subtiles that are more expensive than others because they contain more geometry, bigger geometry or geometry with more advanced shaders.” [The claimed length is an inherent and/or implicit feature of advanced shaders.]); 
(ii) an amount of resources or registers used by the shader program; 
(iii) whether the shader program includes conditional flow control; 
(iv) whether the shader program includes loops for which the number of repetitions is undefined at compile time; and 
(v) an amount of memory reads and/or writes used in the shader program.

Regarding claim 15, Barringer as modified by Shim and Balzer teaches/suggests: A graphics processing unit as claimed in claim 1, wherein the sets of one or more tiles each comprise only a single tile or each comprise a plurality of tiles (Barringer [0014]: “The cost estimation model may use data that 

Regarding claim 17, Barringer as modified by Shim and Balzer teaches/suggests: A graphics processing unit as claimed in claim 1, wherein the sets of one or more tiles each comprise a plurality of tiles (Barringer [0030]: “After the front-end, the splitting heuristic 46 (FIG. 1) is used to determine which tiles to split. As an example, if a tile covers 128.times.128 pixels, the tile may be split into two non-overlapping 64.times.128 sub-tiles.”), and wherein the cost indication logic is configured to: 
obtain a respective cost indication for each of the tiles of a set of tiles (Barringer [0030]: “The idea is that the cost for rendering one such sub-tile will be approximately half of the rendering time of the full tile.”); and 
determine the cost indication for the set of tiles based on the cost indications of the tiles within that set (Barringer [0030]: “The idea is that the cost for rendering one such sub-tile will be approximately half of the rendering time of the full tile.” [In other words, the cost of the full tile would be those of its sub-tiles.]).

Claim 18 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale.

claim 19, Barringer as modified by Shim and Balzer teaches/suggests: The graphics processing unit of claim 1, wherein the graphics processing unit is embodied in hardware on an integrated circuit (Barringer [0078]: “Examples of hardware elements may include processors, microprocessors, circuits, circuit elements (e.g., transistors, resistors, capacitors, inductors, and so forth), integrated circuits, application specific integrated circuits (ASIC), programmable logic devices (PLD), digital signal processors (DSP), field programmable gate array (FPGA), logic gates, registers, semiconductor device, chips, microchips, chip sets, and so forth.”).

Regarding claim 22, Barringer as modified by Shim and Balzer teaches/suggests: A graphics processing unit as claimed in claim 1, further comprising tiling logic configured to output, for each tile, an indication of primitives which are present in the tile (Barringer [0025]: “Each time a triangle is binned to a tile, its triangle type is determined and the counter for that triangle type incremented.”).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barringer et al. (US 2013/0335429) in view of Shim et al. (US 2016/0078667) and Balzer et al. (US 2018/0364888) as applied to claim 1 above, and further in view of Kleen et al. (US 2017/0309027).
Regarding claim 5, Barringer as modified by Shim and Balzer teaches/suggests: The graphics processing unit according to claim 1, wherein the similarity 

Barringer as modified by Shim and Balzer does not teach/suggest the similarity indication assigned to each set of one or more tiles being indicative of a level of similarity between that set of one or more tiles and another set of one or more tiles specified according to a spatial order of the tiles within the rendering space. Kleen, however, teaches/suggests a spatial order of the tiles within the rendering space (Kleen [0253]: “The order that the rendering tiles of the render output are processed by the renderer 22 can be selected as desired. However, in an embodiment, the tiles are processed in Morton or a similar order, as this facilitates, for example, the more efficient caching of primitive lists and vertex data in the renderer 22.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the scheduling of Barringer as modified by Shim and Balzer such that the tiles are scheduled in Morton order (the claimed spatial order) as taught/suggested by Kleen for efficient caching.

efficient caching of primitive lists and vertex data in the renderer 22.”).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barringer et al. (US 2013/0335429) in view of Shim et al. (US 2016/0078667) and Balzer et al. (US 2018/0364888) as applied to claim 8 above, and further in view of Craik et al. (US 2015/0097850).
Regarding claim 9, Barringer as modified by Shim and Balzer does not teach/suggest: A graphics processing unit as claimed in claim 8, wherein the similarity indication logic is configured to determine the level of sharing of the processing resource from the number of shader programs referenced by both of the two sets of one or more tiles. Craik, however, teaches/suggests determine the level of sharing of the processing resource from the number of shader .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barringer et al. (US 2013/0335429) in view of Shim et al. (US 2016/0078667) and Balzer et al. (US 2018/0364888) as applied to claim 3 above, and further in view of Jeong et al. (US 2018/0137677).
Regarding claim 10, Barringer as modified by Shim and Balzer does not teach/suggest: A graphics processing unit as claimed in claim 3, wherein the similarity indication logic is configured to determine a similarity indication between two sets of one or more tiles from the cost indications for those two sets of one or more tiles. Jeong, however, teaches/suggests determine a similarity indication between two sets of one or more tiles from the cost indications for those two sets of one or more tiles (Jeong [0054]: “One way that the GPU may .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barringer et al. (US 2013/0335429) in view of Shim et al. (US 2016/0078667) and Balzer et al. (US 2018/0364888) as applied to claim 1 above, and further in view of Jaine et al. (US 5893095).
Regarding claim 12, Barringer as modified by Shim and Balzer does not teach/suggest: The graphics processing unit according to claim 1, wherein the cost indication logic is configured to determine a cost indication for a tile of the rendering space by combining scores associated with primitives which are present in the tile, wherein the score associated with a primitive is dependent upon an object type of an object of which the primitive is a part. Jaine, however, teaches/suggests combining scores associated with primitives, wherein the score associated with a primitive is dependent upon an object type of an object of provide an overall score for the comparison.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the estimated cost of Barringer as modified by Shim and Balzer to include a combined score as taught/suggested by Jaine to provide an overall cost.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barringer et al. (US 2013/0335429) in view of Shim et al. (US 2016/0078667), Balzer et al. (US 2018/0364888), and Zhang et al. (US 2017/0177227).
Claim 20 recites limitations similar in scope to those of claim 1 and is rejected using the same rationale.

Barringer as modified by Shim and Balzer does not teach/suggest an integrated circuit definition dataset that, when processed in an integrated circuit manufacturing system, configures the integrated circuit manufacturing system to manufacture a graphics processing unit. Zhang, however, teaches/suggests an integrated circuit definition dataset (Zhang [0178]: “That is, there may be provided a computer readable storage medium having encoded thereon computer readable program code in the form of an integrated circuit definition dataset that when processed (i.e. run) in an integrated circuit manufacturing .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barringer et al. (US 2013/0335429) in view of Shim et al. (US 2016/0078667) and Balzer et al. (US 2018/0364888) as applied to claim 2 above, and further in view of Peterson et al. (US 2009/0096789).
Regarding claim 21, Barringer as modified by Shim and Balzer does not teach/suggest: A graphics processing unit as claimed in claim [1], wherein the scheduling logic is configured to:
set the value of the specified threshold based on an average value of the cost indications for the render and/or
vary the specified threshold during the render.
Peterson, however, teaches/suggests:
vary the specified threshold during the render (Peterson [0083]: “If rendering progress (step 645) was insufficient, then a threshold used in determining whether to use shading resources, and selecting shading algorithms can be updated 650, such that fewer rays are shading and/or more simplistic shading 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the similarity threshold of Barringer as modified by Shim and Balzer to be varied as taught/suggested by Peterson to optimize the rendering. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The scheduling logic in claim 6, taken as a whole, is patentably distinct over the prior art.
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are moot. Specifically, Applicant’s arguments regarding Jeong are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0229440 – similarity threshold
US 2017/0075977 – similarity threshold

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611